Citation Nr: 1628441	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-25 339	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office Education Center 
in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's election to receive VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits in lieu of VA Montgomery GI Bill (Chapter 30) educational assistance benefits is valid.  


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from June 1995 to March 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Muskogee, Oklahoma, Regional Office (RO) Education Center.  

In June 2015, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

The Board has reviewed the education file, the Virtual VA file, and the Veterans Benefit Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2015, the RO sent a letter to the Veteran requesting additional information from him.  In particular, the letter offered him the opportunity to exhaust his Chapter 30 benefits, which would then give him additional months of Chapter 33 benefits.  However, that letter was returned as undeliverable.  

Thereafter, the RO sent a copy of the November 2015 letter to an address in Tulsa, Oklahoma, in December 2015.  A supplemental statement of the case (SSOC) was also sent to that address in January 2016.  

Nevertheless, in February 2016, the Veteran submitted an electronic inquiry in which he provided a new address and requested a copy of an eligibility letter that was sent during the previous year.  He specifically requested that the copy be provided to that address.  The Veteran's claim file was certified to the Board a couple of weeks later, and there is no indication that he was sent the requested document which could materially affect the outcome of his case. 


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send a copy of the November 2015 letter and the January 2016 SSOC to the Veteran's most recent mailing address (provided in February 2016).   

2.  The AOJ should complete any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  

If necessary, the case should be readjudicated by the AOJ on the basis of any additional evidence.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



